Citation Nr: 1822109	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hemolytic anemia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

3.  Entitlement to an initial rating in excess of 30 percent prior to August 1, 2014, and in excess of 10 percent thereafter, for bilateral cataracts associated with diabetes mellitus type II.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy and erectile dysfunction.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy left lower extremity.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2010, and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has expanded the Veteran's claim for depressive disorder, as reflected on the title page, to encompass any diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and information of record).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing conducted at the RO in August 2017.  A transcript of the hearing is associated with the claims file.

During the course of the appeal, the Veteran changed representation from attorney Kenneth LaVan to attorney Adam Neidenberg.  See August 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative (appointing LaVan) and August 2017 VA Form 21-22a, Appointment of Individual as Claimant's Representative (appointing Neidenberg).

Although evidence was added to the Veteran's claims file following the May 2014 Statement of the Case (SOC), as to the issue of service connection for hemolytic anemia which is being decided herein, the additional evidence identifies information duplicative of information already in the claims file at the time of the May 2014 SOC.  Therefore, the Board may proceed with adjudication of the issue.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for an acquired psychiatric disorder, and higher ratings for peripheral neuropathy of the bilateral lower extremities, bilateral cataracts, and diabetes mellitus type II with diabetic nephropathy and erectile dysfunction, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have a current disability of hemolytic anemia.


CONCLUSION OF LAW

The criteria for service connection for hemolytic anemia have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran seeks service connection for hemolytic anemia.  He contends that he has hemolytic anemia as the result of anti-malaria drugs taken during service in Vietnam.  See December 2008 Claim.

However, the evidence of record is against a finding that the Veteran has a current disability subject to service connection.

Service treatment records show that the Veteran was treated for hemolytic anemia approximately 10 days into service in Vietnam, after taking chloraquin-premaquin (anti-malaria) tablets.  See April 1969 and May 1969 STRs.  In his May 1969 report of medical history, the Veteran reported that he was treated for side effects suffered after taking malaria pills in service.  A May 1969 service treatment record shows that the Veteran was asymptomatic by that time.  Upon leaving service, in a July 1969 pre-employment examination, the Veteran reported that he had hemolytic anemia in service but that he did not take a prescription or need follow-up regarding the issue.

The Veteran underwent VA contract examination in December 2009.  During the December 2009 VA contract examination, the Veteran reported that he has had hemolytic anemia for 42 years, and that he experiences light-headedness, headaches, weakness, chest pain, and shortness of breath.  He reported contracting infections easily and sinus drainage.  He also reported blood transfusions.  He reported problems sleeping and with other parts of his life.  He reported that he avoids sulfur and quinine as a result of the condition.  In another statement, he reported that he takes an over-the-counter vitamin and reported fatigue and weakness.  See August 2013 Veteran's Statement.

The VA contract examiner opined that the Veteran does not have a diagnosis of hemolytic anemia.  The VA contract examiner explained that the Veteran was diagnosed with hemolytic anemia during service and treated for hemolytic anemia and that such condition was likely due to a drug reaction and the Veteran's glucose 6 phosphate D hydrogenase deficiency.  The VA contact examiner explained that the hemolytic anemia resolved, with no current diagnosis and no residual of vascular infarction.

There are no records showing a current diagnosis of hemolytic anemia or residuals of same within the claim period.  Although treatment records were added to the Veteran's claims file following the issuance of the May 2014 SOC, these records do not contain new information and they do not show a current diagnosis of hemolytic anemia.  See generally VA and Private Treatment Records.

Based on the foregoing, the Board finds that the Veteran does not have hemolytic anemia.  Symptoms alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Furthermore, as for any direct assertions by the Veteran that he currently has hemolytic anemia, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran is certainly competent to provide information with regard to his symptomatology, and such statements are credible.  However, the matter of whether the Veteran's symptomatology is due to disease or injury (underlying pathology) is not a matter within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which this claim turns.  Hence, the medical evidence, which consists of examination revealing no current condition of hemolytic anemia, is more probative with regard to whether such pathology is present than the Veteran's lay statements.  

Therefore, the Board finds that service connection is not warranted for hemolytic anemia.  The medical records do not show a current diagnosis of hemolytic anemia and the VA contract examiner opined that the Veteran does not have hemolytic anemia and does not experience residuals of his in-service hemolytic anemia.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hemolytic anemia is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, and higher ratings for peripheral neuropathy of the bilateral lower extremities, bilateral cataracts, and diabetes mellitus type II with diabetic nephropathy and erectile dysfunction.

Issuance of a Supplemental Statement of the Case

The SOCs addressing the Veteran's claims for service connection for an acquired psychiatric disorder, and higher ratings for bilateral cataracts, and diabetes mellitus type II with diabetic nephropathy and erectile dysfunction, were issued in May 2014.  Additional evidence was added by the RO following the issuance of the May 2014 SOCs, including all of the Veteran's VA treatment records.  Although the Veteran waived AOJ consideration of the evidence he submitted, the claims file does not contain a waiver of evidence added to the file by the RO.  Accordingly, these issues must be remanded for AOJ review.  See 38 C.F.R. §§ 19.31, 19.37.

Service Connection for Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  During the August 2017 Board hearing, the Veteran testified that he served as a military policeman at an Air Force base in Vietnam during the Vietnam War.  See Hearing Tr., p. 30.  He testified that he was responsible for grave reservations which involved retrieving dead bodies from outside of the perimeter.  Id.  He also reported that the morgue was next to the security police complex so he saw dead bodies brought there on a daily basis.  Id., p. 31.  He testified that he was in constant fear of his life, as there were mortars and fire fights every night.  Id.  He testified that his work in Vietnam was traumatic for him.  Id., p. 30.  He reported that he currently does not watch war movies or movies with killing, because it brings back memories and leads to depression, and that an explosion at a factory when he was working there caused him to believe that he was in service under fire.  Id., p. 32.  The Veteran also testified that he links his depression to his hospitalization during service, when he did not know what was happening with his medical condition and he saw severely injured service members.  Id., p. 35.  The Veteran's wife testified that the Veteran returned from service with a significant change in his personality.  Id., p. 38.  The Veteran also testified that his diabetes-related illnesses have limited his activities and caused or contributed to his depression.  Id., p. 37.  He also reports that his depression worsened with his diagnosis of prostate cancer.  Id., p. 44.  Private treatment records show that the Veteran has been diagnosed with depressive disorder and bipolar disorder. 

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the above, VA examination is warranted to determine the nature of the Veteran's acquired psychiatric disorder and whether such disorder had an onset in service, is related to service, or is caused by or aggravated by his service-connected diabetes mellitus or prostate cancer.

Rating for Bilateral Cataracts 

Upon review of the Veteran's claims file, it appears that relevant records are missing relating to the Veteran's claim for a higher rating for his bilateral cataracts.  Private treatment records reference January 2015, May 2015, and January 2016 eye examinations that are not in the claims file.  See March 2016 Private Treatment Record (noting January 2016 eye examination); November 2015 Private Treatment Record (noting January 2015 eye examination); and August 2015 Private Treatment Record (noting May 2015 eye examination).  In addition, VA treatment records note that non-VA ophthalmology records were scanned into the Veteran's VA medical file.  See August 2015 VA Treatment Record (noting outside ophthalmologist records received and scanned); April 2015 VA Treatment Record (noting outside ophthalmology record scanned into Vista).  A June 2015 VA treatment record notes that a report was received from Dr. Solomon at JC Penny Optical and placed on the doctor's desk for review.  However, these referenced and scanned records do not appear in the Veteran's claims file.  The Veteran also mentioned receiving an eye examination at DePoe Eye Center in 2010.  See March 2011 Questionnaire.  Accordingly, these records should be obtained on remand.

In addition, in light of the Veteran's reports of worsening during the August 2017 Board hearing, a new VA examination to address the current severity of the Veteran's bilateral cataracts should be obtained on remand.  See Hearing Tr., p. 24.

Rating for Diabetes Mellitus with Diabetic Nephropathy and Erectile Dysfunction

As to the Veteran's claim for a higher rating (and separate ratings) for his diabetes mellitus with diabetic nephropathy and erectile dysfunction, it also appears that relevant records are missing from the Veteran's claims file.  The Veteran reported treatment from a private nephrologist, Dr. Rahman, at Southern Crescent Nephrology.  See May 2015 Veteran's Statement (reporting that he is beginning treatment with Dr. Rahman in June 2015).  VA and private treatment records also note ongoing treatment with Dr. Rahman. See February 2017 VA Treatment Record (noting Veteran will receive follow up from his nephrologist); April 2016 Primary Care Private Treatment Record (noting Veteran's ongoing treatment from Dr. Rahman to monitor his kidneys due to his diabetes); August 2015 Endocrinology Private Treatment Record (noting Veteran receives treatment from Dr. Rahman for chronic renal failure).  However, the Veteran's nephrology treatment records are not in the Veteran's claims file.  In addition, the records reference an August 2014 albumin laboratory test that has not been incorporated into the Veteran's claims file.  See August 2015 Endocrinology Private Treatment Record.  The Veteran's nephrology treatment records and any additional, relevant laboratory tests should be obtained on remand.

In addition, in light of indications of worsening since the last examination, a new VA examination to address the current severity of the Veteran's diabetes mellitus with diabetic nephropathy should be obtained on remand.  See Hearing Tr., p. 11.  

As the examination will include findings regarding all of the Veteran's diabetes complications, including erectile dysfunction, the Veteran's claim for a separate compensable rating for erectile dysfunction is intertwined with the diabetes rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ratings for Peripheral Neuropathy of the Bilateral Lower Extremities

As to his claim for higher ratings for peripheral neuropathy of the bilateral lower extremities, the Veteran last underwent VA contract examination in October 2013.  During the August 2017 Board hearing, the Veteran testified that his condition has worsened.  See Hearing Tr., p. 15.  He reported that he can hardly maintain his balance when he stands after sitting because he cannot feel his feet.  Id., pp. 15-16.  He testified that he started using a cane because he has stumbled as a result of his foot numbness.  Id., p. 16.  He testified that his feet flop around at times during the day, especially in the morning or after sitting for a period of time.  Id., p. 21.  He also testified that he believes he has lost muscle mass in his legs.  Id., p. 21.  In light of the Veteran's reports of worsening, remand is appropriate in order to obtain a new VA examination to assess the current severity of his peripheral neuropathy of the bilateral lower extremities.

While these matters are on remand, the VA should obtain any other outstanding, pertinent private and VA treatment records, to include any additional treatment records from Eagles Landing Family Practice, and any VA treatment records dated from September 2016 to February 2017 and from July 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include any records reflecting eye examinations conducted during the claims period that have not yet been obtained, any records from Dr. Rahman at Southern Crescent Nephrology, any additional, relevant laboratory tests (to include the August 2014 laboratory tests), and any additional records from Eagles Landing Family Practice.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from September 2016 to February 2017 and from July 2017 to the present, that are not already on file.

VA treatment records note that non-VA ophthalmology records were scanned into the Veteran's VA medical file.  See August 2015 VA Treatment Record (noting outside ophthalmologist records received and scanned); April 2015 VA Treatment Record (noting outside ophthalmology record scanned into Vista).  In addition, a June 2015 VA treatment record notes that a report was received from Dr. Solomon at JC Penny Optical and placed on the doctor's desk for review.  The referenced documents should be associated with the Veteran's claims file, if possible.

3.  After associating any outstanding records with the claims file, schedule the Veteran for VA mental health examination to determine the nature of any acquired psychiatric disorders and whether such disorders had an onset in service, are related to service, or are related to or aggravated by the Veteran's service-connected diabetes and prostate cancer disabilities.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his acquired psychiatric disorders at any time during the claim period (i.e., from February 2012 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) results from or was caused by any injury or disease that occurred in service; (c) was caused by or aggravated by the Veteran's service-connected diabetes mellitus type II with diabetic nephropathy and erectile dysfunction; or (d) was caused by or aggravated by the Veteran's service-connected prostate cancer.

If a diagnosis of PTSD is provided, opine as to whether any of the Veteran's reported in-service stressors support a diagnosis of PTSD.

In so opining, the examiner should consider all medical and lay evidence of record.

In a February 2012 statement, the Veteran reported that he has suffered from bouts of depression since service.

During the August 2017 Board hearing, the Veteran testified that he served as a military policeman at an Air Force base in Vietnam during the Vietnam War.  See Hearing Tr., p. 30.  He testified that he was responsible for grave reservations which involved retrieving dead bodies from outside of the perimeter.  Id.  He also reported that the morgue was next to the security police complex so he saw dead bodies brought there on a daily basis.  Id., p. 31.  He testified that he was in constant fear of his life, as there were mortars and fire fights every night.  Id.  He testified that his work in Vietnam was traumatic for him.  Id., p. 30.  He reported that he currently does not watch war movies or movies with killing, because it brings back memories and leads to depression, and that an explosion at a factory when he was working there caused him to believe that he was in service under fire.  Id., p. 32.  The Veteran also testified that he links his depression to his hospitalization during service, when he did not know what was happening with his medical condition and he saw severely injured service members.  Id., p. 35.  The Veteran's wife testified that the Veteran returned from service with a significant change in his personality.  Id., p. 38.  The Veteran also testified that his diabetes-related illnesses have limited his activities and caused or contributed to his depression.  Id., p. 37.  He also reports that his depression worsened with his diagnosis of prostate cancer.  Id., p. 44.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his bilateral cataracts.

The Veteran's file must be reviewed by the VA examiner.

5.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his diabetes mellitus with diabetic nephropathy and erectile dysfunction.

The Veteran's file must be reviewed by the VA examiner.  The VA examiner should consider the August 2017 letter from the private medical opinion provider, the notations in the Veteran's treatment records indicating that he has stage 3 chronic kidney disease, and the May 2015 laboratory results showing a GFR of 49.

6.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremities.

The Veteran's file must be reviewed by the VA examiner.

7.  After completing the above, and any other development deemed appropriate, the Veteran's claims, to include entitlement to separate compensable ratings for diabetic nephropathy and erectile dysfunction, should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


